Appeal from an order of the Supreme Court at Special Term which dismissed the petition in a proceeding under article 78 of the Civil Practice Act to review a determination by the Commissioner of Education which held valid a special meeting of the school district and the adoption thereat of a proposition for the *688acquisition of a new school site previously designated by the Board of Education, the construction of a new school building thereon and the financing thereof by levy of taxes and issuance of bonds. The construction of subdivisions 1 and 2 of section 401 and subdivision 6 of section 1709 of the Education Law is dispositive of the issues presented by this appeal, as defined in appellants’ brief. Inasmuch as the population of the district exceeded 5,000, the Board of Education had power to designate the site; and submission of the designation to a vote of the district meeting was not required, as a prerequisite to further action or for any other purpose. (Corbett v. Union Free School Dist. No. 21, Town of Hempstead, 199 Mise. 930, 933, affd. 278 App. Div. 960, motion for leave to appeal denied 303 N. Y. 1012; and see 1952 Report of N. Y. Law Rev. Comm., p. 462.) Order unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.